Citation Nr: 1606137	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder (also claimed as posttraumatic stress disorder (PTSD), depression, anxiety disorder, or bipolar disorder).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to June 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied this claim on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a psychiatric disorder variously described as PTSD, depression, anxiety disorder, and bipolar disorder.  He essentially alleges that his psychiatric disorder is the result of multiple head injuries he sustained in service.  

In a February 2012 written statement titled "Affidavit Under Oath" he described the incidents.  First, he reported, in 1962 while stowing lifejackets and helmets in a landing boat, he was struck in the head by a helmet someone threw into the boat and "blacked out a little."  He claimed that problems with authority, drinking, and doing "crazy things" on liberty began after this incident, and he cited receiving disciplinary actions such as Captains Masts for various offenses.  The second incident was described as happening shortly after the first injury when he was hit in the head by a bar stool in a "skivvy bar" in Yokosuka, Japan.  Subsequently he reported that either in early 1962 or 1963 while anchored in Buckner Bay in Okinawa, Japan, he was painting the side of the ship when the board he was on slipped and he fell in the water, striking his head against a causeway beam on the way down.  He indicated that he had a major headache after this, and the medic gave him a shot of liquor because the Bay was so filthy.  

His February 2012 written statement also described his seeking treatment at sick call aboard ship for drinking problems with no resolution.  He also indicated that he attempted to re-enlist in the Navy in 1966 and went to see a Navy "head doctor" at the Federal Building in San Francisco and was barred re-enlisting due to mental unsoundness.  He also reported having been barred from obtaining a transfer from the Army Reserves to the Navy Reserves in the early 1980s.  

The Veteran's NOD also alleges that complete service treatment records have not been obtain, specifically shipboard records.  The Board notes that there are 73 pages of service treatment records (STRs), including some from the U.S.S. Washtenaw County (LST-1166), which is listed as his ship of assignment on his DD Form 214.  However aside from his DD Form 214 and a DD Form 215 document correcting the information from the DD Form 214, the record does not contain the Veteran's complete service personnel records, which could prove pertinent to his claim of a psychiatric disorder, should such records contain documentation of inappropriate behaviors, particularly if of sudden onset as alleged by the Veteran.  

In light of his allegations of an accident while cleaning the ship (which is consistent with his MOS of deckhand shown on the DD-214), the Board finds that the Veteran should provide more precise information pinpointing the time period that this incident took place, presumably aboard the U.S.S Washtenaw County.  The Board points out that ship's logs from the period of time the alleged accident took place on the U.S.S. Washtenaw County could potentially contain information pertinent to this alleged incident.  

Thus on remand, the Veteran's entire Official Military Personnel File (OMPF) should be requested, as well as any additional STRs and pertinent ships logs from the U.S.S. Washtenaw County (LST-1166) should be obtained.

Updated treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, and any other appropriate source, and request the Veteran's entire Official Military Personnel file (OMPF) from his entire period of active duty service with the United States Navy.  Also request any additional STRs to include sick call records from the U.S.S. Washtenaw County (LST-1166) alleged by the Veteran to exist but not currently associated with his electronic claims file.  Finally request any other records surrounding his reported attempts to re-enlist in the Navy in 1966 and the U.S. Naval Reserve in the early 1980s, to include requesting any records from Naval Reserve Personnel Center in New Orleans, Louisiana. Once obtained, associate those records with the claims folder.  Document all efforts to locate these records.  

2.  Request that the Veteran clarify the date that the reported incident in which he alleges he injured his head in a fall while painting the side of a ship (presumably the U.S.S. Washtenaw County).  If the accident took place aboard another ship he should also clarify this fact and advise as to the name of the other ship.  

3.  If the Veteran provides additional information pursuant to the request in paragraph 2 in regards to the claimed incident of a head injury during a fall from the side of a ship he was cleaning (believed to be the U.S.S. Washtenaw County LST-1166 unless advised otherwise by the Veteran), the RO/AMC should contact the JSRRC, the Department of the Navy, or other appropriate sources to obtain official service documents, copies of the ship's histories, deck logs, or other relevant sources of information.  Efforts to obtain these records must be associated with the record, and if the records are not available, a formal finding of unavailability should be prepared and associated with the record. 

4.  Obtain all updated VA treatment records.  

5.  If additional evidence is obtained pertaining to his claimed head injuries that is not sufficiently corroborated by the official action thus far undertaken, but provides new information upon which another attempt to obtain verification through official sources is shown warranted, the RO must review the Veteran's claims file and prepare a summary of this pertinent evidence, to include those obtained via the above actions.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to the claim, to the JSRRC, and must ask JSRRC to provide any available information that might corroborate the Veteran's alleged in-service accidents said to have resulted in head injuries(s).  If JSRRC is unable to provide the specific information requested, they must be asked to direct the RO to any additional appropriate sources. All documentation received by the RO from JSRRC must be associated with the claims file. The RO must ask JSRRC to discuss in its response what the records show with regard to the accidents identified by the Veteran.
 
6.  If the Veteran's reported in-service head injuries are corroborated, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of any current psychiatric disabilities, and to obtain a medical opinion as to whether any such disorders are possibly related to service, including the claimed accidents said to have resulted in head injury.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. The examiner should only consider incidents of possible head injury that have been verified, including post-service incidents.  The examination report should include a detailed account of all psychiatric pathology found to be present.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current psychiatric disability arose during service or is otherwise related to any incident of service, to include any verified in-service incident said to have resulted in head injury.  If the examiner diagnoses the Veteran with PTSD, then the examiner should identify any stressors upon which the diagnosis is based.  A complete rationale for all opinions expressed should be provided. 
 
5.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






